Citation Nr: 0817306	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously 
declared against the claimant.  


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had recognized Guerrilla service on the date of 
his death in June 1944.  The appellant was married to the 
veteran at the time of his death.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal of a November 2005 decision of the 
Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen a 
previously denied claim for the revocation of the forfeiture 
of entitlement to VA benefits that had been declared against 
the appellant.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant should further action be required.


REMAND

In January 2007, the RO sent a letter to the appellant 
advising her that if she wanted to appear at a hearing before 
the Board or wanted to appoint a representative to represent 
her she had 90 days to submit such a request.  38 C.F.R. 
§ 20.1304 (2007).  

Following the expiration of the 90 day period, in May 2007, a 
letter was received at the Board from the appellant in which 
she stated that her representative would be M. E., and 
further asserted that "if a personal hearing is necessary, I 
will prefer a video conference hearing and I am requesting 
you to allow my representative to act for and in my behalf as 
if I am personally present."  Significantly, the appellant's 
selected personal representative, M. E., did not sign the 
appellant's May 2007 letter as is required under VA 
regulations governing such appointments.  38 C.F.R. § 20.605 
(2007).  

Under the provisions of 38 C.F.R. § 20.1304, the 90 day time 
period for the appointment of representatives and requests 
for hearings before the Board may be extended for good cause 
shown.  Significantly, in her May 2007 letter, the appellant 
indicated that she had taken additional time in choosing a 
representative because of her fear that she would be cheated.  
She stated that she wanted to find someone who would work 
honestly in her behalf and not take advantage of her mental 
and physical weaknesses.  The Board finds that these concerns 
expressed by the appellant represent the requisite "good 
cause shown" for the extension of time to appoint a 
representative and to clarify her intentions with respect to 
a hearing.  

It is incumbent upon VA to assist the appellant in completing 
the appointment of her duly authorized representative in the 
manner proscribed by VA, and to ask the appellant and her 
representative to clarify her intentions with respect to a 
hearing before the Board on the matter under appeal.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Provide the appellant with a copy 
of the appropriate documentation (VA 
Form 22a) for the appointment of a 
personal representative in a claim for 
VA benefits.  Specifically notify the 
appellant that it is necessary that 
both she and any representative 
appointed by her sign any document of 
appointment.  

2.  Contact the appellant and her 
appointed representative, if any, and 
ask that the appellant clarify her 
intentions with respect to whether she 
desires a video conference or other 
hearing before the Board.  If any such 
a hearing is requested schedule the 
appellant for such a hearing at the 
Regional Office as soon as it may be 
feasible.

3.  If the appellant and/or her 
representative, if any, indicates that 
she does not desire a hearing, after 
undertaking any development deemed 
essential in addition to that specified 
above if, but only if, additional 
evidence has been associated with the 
claims file, adjudicate the appellant's 
claims and issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



